internal_revenue_service index numbers number release date date cc dom corp plr-100837-99 re distributing_corporation a division a business a controlled date a purchaser dear we respond to your letter dated date requesting a supplemental ruling to plr-21626-96 a ruling letter issued date prior ruling letter additional information was submitted in a letter dated date the information submitted for consideration is summarized below as part of the transactions described in the prior ruling letter distributing caused its wholly-owned subsidiary_corporation a to be merged into distributing resulting in the complete_liquidation of corporation a corporation a has since been operated as a unincorporated division of distributing engaged in business a division a in the prior ruling letter distributing represented that t here is no plan or intention to liquidate either distributing or controlled to merge either corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business after consummation of the transactions described in the prior ruling letter however certain events have occurred which have significantly changed the business a industry in which division a operates historically business a has been a highly fragmented industry division a was able to succeed in business a in part due to its relative size however the business a industry has been identified as being in the early stages of consolidation and consequently division a’s relative size is diminishing several industry participants have begun aggressively pursing a consolidation strategy creating companies which are significantly larger than division a distributing believes it would require an extensive commitment for division a to continue to compete effectively and that the changes in the industry necessitate the sale of division a to an industry consolidator on date a distributing was approached by purchaser an industry consolidator with respect to the possible acquisition of division a subsequent to the submission of the current supplemental ruling_request a letter of intent was executed by distributing and purchaser for the cash acquisition of all the assets of division a by purchaser based solely on the information and documentation submitted we hold as follows the disposition of all of the assets of division a to purchaser as described above will have no adverse effect on any of the rulings set forth in the prior ruling letter and those rulings will remain in full force and effect no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated sincerely yours assistant chief_counsel corporate by __________________________ mark s jennings senior technician reviewer branch
